Citation Nr: 1755469	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral cataracts, to include as due to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1964 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative requested a remand because the claims folder did not contain a VA examination dated October 13, 2010.  The claims folder, however, does contain an examination dated October 13, 2010; although it was filed under its receipt date of February 1, 2011.  The document, by InSight Vision Center is labeled "VA Compensation and Pension Examination" and dated October 13, 2010 for a diabetic eye examination.  The examination acknowledged that the Veteran had mild diabetic eye disease, but that the cataracts were "most likely due to the patient's age rather to the patient's diabetes."

The October 2010 examination, however, did not address whether the Veteran's service-connected diabetes had aggravated his cataracts.  The examination was inadequate for this reason and a new examination and opinion is required.  See El-Amin v. Shinseki, 26 Vet. App. 136   (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional.  Schedule the Veteran for an examination with the professional.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:
 
(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's bilateral cataracts had its onset during or was caused by, related to, or otherwise etiologically the result of the Veteran's service or service-connected diabetes mellitus type II? 

(b) Is it at least as likely as not that the Veteran's bilateral cataracts were aggravated (i.e. worsened) by the Veteran's service-connected diabetes mellitus type II?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

An opinion is not speculative simply because it cannot be rendered with certainty.  The examiner should instead focus on whether a question is or is not at least as likely as not to be correct. Similarly, an opinion is not speculative simply because the examiner cannot observe it.  A medical opinion about the probability of a Veteran's reported symptoms being consistent with his observed condition is appropriate and encouraged.  If the examiner is unsure of the veracity of the observations, he or she should opine in the alternative and leave the question of veracity for another to decide.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




